Manning, C. J.
The plaintiff and appellee moves to dismiss the appeal on four grounds:—
1. That he has never been cited to answer the appeal as required by law.
The appeal was by written motion in open court, and no citation or other notice was necessary.
2. That no legal bond has been given by appellants.
3. That the bond is insufficient in amount.
The objection to the bond consists in this, that the judgment being for $393 in money, and for the delivery of movables of a perishable nature of the value of $2,500, and thé order of the court being for a suspensive appeal 11 on giving bond conditioned according to law in the sum of-dollars returnable” etc., that the bond must be for a sum exceeding by one-half the estimated value of the movables, and the moneyed judgment. The bond is for two thousand dollars, and is evidently graduated by the moneyed judgment. It does not fulfil the condition required by the law. Code of Practice, Arts. 575-6.
4. That no sum having been prescribed by the judge, the bond is not good for a devolutive appeal.
This objection is also well founded, and the bond not being good for either kind of appeal, the motion must prevail.

Appeal dismissed.